DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C/Subspecies E in the reply filed on 9/08/2021 is acknowledged.  The traversal is on the ground(s) that Species A and C have sufficient overlap and would not pose a burdensome search to the examiner.  This is not found persuasive because the patentably distinct species are classified differently and are considered patentably distinct because of their respective differences as outlined in the restriction requirement mailed on 7/12/2021. Finally, the only proper traversal to an election of species requirement is that the components are obvious variants over one another.  Absent such an .
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anastasia Zhadina on 10/28/21, and a second interview was held on 11/19/21.
The application has been amended as follows:
	Claim 1, line 14 delete “said”;
Claim 11, line 14 insert before  “housing” the phrase -- a --;
Claim 1, line 21 delete “fluid stream switching means”;
Claim 1, line 21 insert before  “coupled” the phrase -- fluid flow switching circuit including at least one valve --;
	Claim 1, line 28 delete “flow regulating means”;
Claim 1, line 28 insert before  “provided” the phrase -- a flow regulator including a fan --.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record US 20050274493 A1 and US 4185979 A teach four reactors, US 6722154 B1 teach a circuit, and US 20050274138 A1 teaches a regeneration system for a metal hydride heat pump of a damper type, said system comprising: a plurality of reactor assembly modules including a first metal hydride reactor assembly module, a second metal hydride reactor assembly module; said first metal hydride reactor assembly module having a regeneration alloy and said second metal hydride reactor assembly module having a refrigeration alloy, said first metal hydride reactor assembly module coupled to said second metal hydride reactor assembly module for exchange of hydrogen; an ambient air inlet adapted to receive an ambient air stream into a housing to be fed to at least one of said first ; a fluid recirculation circuit configured to recirculate an exhaust stream as received from one of said metal hydride reactor assembly modules, said fluid recirculation circuit comprises: a mixer adapted to mix a portion of said recirculation stream and said exhaust stream to provide a resultant stream having a temperature, intermediate of the temperature of said exhaust stream and the temperature of said recirculation stream, however the configuration is different and patentably distinct from the “a regeneration system for a metal hydride heat pump of a damper type, said system comprising: a plurality of reactor assembly modules including a first metal hydride reactor assembly module, a second metal hydride reactor assembly module, a third metal hydride reactor assembly module and a fourth metal hydride reactor assembly module; said first metal hydride reactor assembly module having a regeneration alloy and said second metal hydride reactor assembly module 
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5408847 A, US 20150345836 A1, US 4178987 A,  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GORDON A JONES/Examiner, Art Unit 3763